COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Dr. Jim P. Benge and Kelsey-Seybold Medical Group PLLC v. Lauren
                           Williams

Appellate case number:     01-12-00578-CV

Trial court case number: 2010-52657

Trial court:               164th District Court of Harris County

        On September 17, 2012 and October 1, 2012, the court reporter filed information sheets
with this Court requesting permission to file several exhibit volumes of the reporter’s record on a
flash drive. Although this Court’s local rule 3(b) requires the court reporter to “file the reporter’s
record in an electronic format via the Texas Appeals Management and E-filing System web
portal,” we may suspend the operation of this rule pursuant to local rule 7. 1st Tex. App.
(Houston) Loc. R. 3(b), 7). In her requests, the court reporter states that, although she has been
attempting to upload the exhibit files for the reporter’s record since September 15 and has
attempted to break the volumes down into smaller files and upload individual volumes at a time,
she has been unable to successfully upload some of the exhibit files consisting of the plaintiff’s
exhibits in this case. Based on this showing of good cause and to expedite this case, we GRANT
the court reporter’s request, SUSPEND the operation of local rule 3(b) as to the plaintiff’s
exhibit volumes, and ORDER that the court reporter shall be permitted to file the remaining
plaintiff’s exhibit volumes on a flash drive.
        Further, appellants have filed an unopposed motion for extension of time to file their
brief. Appellant’s brief is due 30 days from the date the complete reporter’s record is filed. See
TEX. R. APP. P. 38.6(a). Because the exhibit volumes of the reporter’s record have not yet been
successfully filed, the deadline for filing the appellants’ brief has not yet been set. Therefore, we
DISMISS the appellants’ motion for extension of time to file their brief as moot. Appellants’
brief will be due 30 days from the date the complete appellate record is filed.
       It is so ORDERED.
Judge’s signature: /s/ Justice Harvey Brown
                    Acting individually  Acting for the Court

Date: October 12, 2012